Opinion issued January 26, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00871-CR
                               NO. 01-19-00872-CR
                            ———————————
                   ENAEL GONZALEZ-LEYVA, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 461st District Court
                           Brazoria County, Texas
                  Trial Court Case Nos. 86923-CR, 87547-CR


                          MEMORANDUM OPINION

      Appellant, Enael Gonzalez-Leyva, pleaded guilty, with an agreed punishment

recommendation from the State, to one count of the third-degree felony offense of

possession of a prohibited substance in a correctional facility and two counts of the
third-degree felony offense of harassment by persons in certain facilities.1 The trial

court accepted appellant’s guilty plea; followed the plea bargain agreement reached

by appellant and the State; and assessed appellant’s punishment at five years

confinement for the possession offense and five years confinement for the

harassment offense, to run concurrently. In the certification of defendant’s right to

appeal, the trial court certified that these cases are plea bargain cases, appellant has

no right to appeal, and appellant has waived the right of appeal.

      We dismiss the appeals for want of jurisdiction.

                                      Background

      In 2018, appellant was serving a sentence for aggravated robbery in the

Clemens Unit in Brazoria County. A grand jury indicted him for the third-degree

felony offense of possession of a prohibited substance in a correctional facility. The

indictment alleged that on or about July 11, 2018, appellant intentionally or

knowingly possessed a controlled substance, 5-fluoro ADB, while in a secure

correctional facility, the Clemens Unit. The grand jury also indicted him for two

counts of the third-degree felony offense of harassment by persons in certain



1
      See TEX. PENAL CODE ANN. § 38.11(d)(1) (possession of prohibited substance in
      correctional facility), § 22.11(a)(1) (harassment by persons in certain facilities). The
      offense for possession of a prohibited substance in a correctional facility was tried
      in trial court cause number 86923-CR and resulted in appellate cause number 01-
      19-00871-CR. The offense for harassment by a person in a correctional facility was
      tried in trial court cause number 87547-CR and resulted in appellate cause number
      01-19-00872-CR.
                                             2
facilities, alleging that on or about May 20, 2018, appellant, while imprisoned in the

Clemens Unit, and with the intent to assault, harass, or alarm, caused A. Onyedim

and O. Nzeribe to contact appellant’s saliva.

      Appellant and the State reached a plea agreement. Appellant agreed to plead

guilty to each of the charged offenses, and the State agreed to recommend that

appellant’s punishment be five years confinement for each offense, to run

concurrently, and to begin after appellant finished serving the sentence imposed for

his prior aggravated robbery offense. The plea agreement also stated, “Defendant

hereby waives appeal on guilt/innocence and punishment.” The plea agreement was

signed by appellant, defense counsel, and the prosecutor.

      For each offense, appellant also signed a document containing written

admonishments, waivers, and a judicial confession. This document stated:

      Where your plea of guilty or nolo contendere (no contest) is voluntarily
      and understandingly entered with a plea bargain agreement and the
      punishment assessed does not exceed the agreement between you and
      the prosecutor, the Court must give permission before you can appeal
      on any matter in the case except for those matters raised by written
      motion filed and ruled on prior to trial.

In this document, appellant waived numerous rights, including his right to a jury trial

and his right to an appeal. Appellant confessed to committing each element of both

of the charged offenses alleged in the indictments, and he stipulated “that the facts

contained in the indictment or information are true and correct and constitute the



                                          3
evidence in this case.” This document was signed by appellant, defense counsel, the

prosecutor, and the trial court.

      The trial court held separate plea hearings for the charged offenses. At each

hearing, appellant stated that he had reached a plea agreement with the State

concerning the charged offense. The State informed the trial court of the agreement

it had reached with appellant concerning punishment, and appellant confirmed.

Appellant pleaded guilty to both of the charged offenses. The trial court accepted

appellant’s guilty pleas. The trial court assessed appellant’s punishment in

accordance with the plea bargain agreement between appellant and the State: the

trial court assessed punishment at five years confinement for each of the charged

offenses, to run concurrently, and to begin after appellant finished serving his

aggravated robbery sentence.

      The trial court completed a certification of defendant’s right of appeal for each

offense. The trial court certified that the case “is a plea bargain case, and the

defendant has NO right to appeal” and that “the defendant has waived the right of

appeal.” Appointed defense counsel filed a notice of appeal in each case on

appellant’s behalf.2 Counsel subsequently filed, in this Court, a motion to withdraw


2
      See Garza v. Idaho, 139 S. Ct. 738, 744, 746 (2019) (noting, in ineffective assistance
      of counsel case, that defendant has “ultimate authority” to decide whether to appeal
      and holding that courts presume prejudice when counsel’s deficient performance
      deprives defendant of appeal that he otherwise would have taken “even when the
      defendant has signed an appeal waiver”).
                                            4
and an Anders brief stating that there are no meritorious issues and appellant’s

appeals are wholly frivolous. See Anders v. California, 386 U.S. 738, 744 (1967);

Kelly v. State, 436 S.W.3d 313, 318 (Tex. Crim. App. 2014).

                                     Discussion

      Texas Rule of Appellate Procedure 25.2 requires the trial court to certify a

criminal defendant’s right of appeal. TEX. R. APP. P. 25.2(a)(2), (d); Jones v. State,

488 S.W.3d 801, 804 (Tex. Crim. App. 2016); Terrell v. State, 245 S.W.3d 602, 604

(Tex. App.—Houston [1st Dist.] 2007, no pet.) (per curiam). Rule 25.2(a)(2) states:

      A defendant in a criminal case has the right of appeal under Code of
      Criminal Procedure article 44.02 and these rules. The trial court shall
      enter a certification of the defendant’s right of appeal each time it enters
      a judgment of guilt or other appealable order . . . . In a plea bargain
      case—that is, a case in which a defendant’s plea was guilty or nolo
      contendere and the punishment did not exceed the punishment
      recommended by the prosecutor and agreed to by the defendant—a
      defendant may appeal only:
             (A)    those matters that were raised by written motion filed and
                    ruled on before trial,
             (B)    after getting the trial court’s permission to appeal, or
             (C)    where the specific appeal is expressly authorized by
                    statute.

TEX. R. APP. P. 25.2(a)(2). A certification that is contrary to the record before the

appellate court is defective. Jones, 488 S.W.3d at 804–05. An appellate court has an

obligation to review the appellate record to determine if the certification is contrary

to the record and is therefore defective. Id. at 805; Terrell, 245 S.W.3d at 604 (“An


                                           5
appellate court that has an appellate record is ‘obligated to review that record in

ascertaining whether the certifications were defective.’”) (quoting Dears v. State,

154 S.W.3d 610, 615 (Tex. Crim. App. 2005)).

      An appellate court has jurisdiction to determine whether an appellant who

entered into a plea bargain is permitted to appeal under Rule 25.2(a)(2), but if the

appeal is not permitted under that rule, the appellate court must “dismiss [the]

prohibited appeal without further action, regardless of the basis for the appeal.”

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); Terrell, 245 S.W.3d

at 604. If an appeal does not fall within the limited circumstances stated in Rule

25.2(a)(2) in which a plea-bargaining appellant may appeal a judgment of

conviction, the appellant has no right of appeal, and “no inquiry into even possibly

meritorious claims may be made.” Chavez, 183 S.W.3d at 680; Terrell, 245 S.W.3d

at 605–06 (dismissing appeal in which appointed counsel filed Anders brief because

defendant entered into plea bargains, defendant had no right to appeal under Rule

25.2(a)(2), and court was required to dismiss appeal without examining merits of

appeal).

      Appellant pleaded guilty to both charged offenses pursuant to an agreement

with the State that he receive certain punishments, namely, five years confinement

for each offense, to run concurrently. The plea paperwork also included statements

that appellant waived his right to appeal both the guilt/innocence and punishment


                                         6
phases. The trial court accepted appellant’s guilty plea and assessed punishment in

accordance with the terms of the plea agreement. The trial court did not rule on any

written pretrial motions, it did not give its permission to appeal any matters, and no

statute expressly authorizes these specific appeals. The trial court certified that these

cases are plea bargain cases, that appellant does not have the right to appeal, and that

appellant waived his right to appeal. The trial court’s certification is supported by

the appellate record. We therefore conclude that appellant does not have the right to

appeal under Rule 25.2(a)(2). See TEX. R. APP. P. 25.2(a)(2). Accordingly, we

dismiss the appeals. See Chavez, 183 S.W.3d at 680; Terrell, 245 S.W.3d at 606.

                                      Conclusion

      We grant counsel’s motions to withdraw and dismiss appellant’s appeals for

want of jurisdiction.



                                   PER CURIAM
Panel consists of Justices Hightower, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           7